DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1- are allowed.
The following is an examiner’s statement of reasons for allowance: Zheng, Penner, Gong, Gelinas and Yoon appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims: Regarding independent claims 1 and 6-8, Zheng discloses that objects of clothing are recognized from the digital images by a computing device using object recognition as part of machine learning. A user schedule is also received by the computing device that describes user appointments and times, at which, the appointments are scheduled. Penner discloses a system, method, and device for optimizing color and fashion decisions for visually impaired and other people. The method allows a human user to more competently choose clothing sets in relation to season, weather, or environment. Gong discloses a system for authorizing a user to operate a vehicle comprises image capturing devices disposed inside and outside a vehicle to capture images of the user. Gelinas discloses systems and computerized methods for determining patterns in user activity such that user contextual information can be provided based on the patterns. Yoon discloses an apparatus to determine a recommended function for a driver based on information of the driver and information of a state of a vehicle when it is detected inter alia,  the server is configured to store determine schedule information of the user for a next time the user gets in the vehicle based upon probe data obtained from the vehicle. Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter.
Claims 2, 4, 9, and 11-19 are dependent upon claim 1. These claims are allowable for at least the same reasons given for independent claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664